Citation Nr: 1525774	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-27 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Appellant had active duty for training (ACDUTRA) from January 1973 to May 1973 and had subsequent periods of ACDUTRA and inactive duty for training (INACDUTRA) through 1995.  National Guard personnel records document that as of May 20, 1995, the Appellant was assigned to the U.S. Army Reserve Control Group (Retired).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas.

In February 2011, the Appellant testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

In September 2011, the Board denied service connection for a left knee disorder, residuals of a collarbone fracture, and hypertension.  The Appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

In May 2013, the Board denied service connection for hypertension and remanded the issues of service connection for a left knee disorder and residuals of a collarbone fracture.  The Appellant appealed the Board's denial to the Court.  In an August 2014 Memorandum Decision, the Court vacated the Board's denial of service connection for hypertension and remanded the claim to the Board for further proceedings consistent with the Memorandum Decision.  

The Agency of Original Jurisdiction (AOJ) has not yet completed the development for the issues of service connection for a left knee disorder and residuals of a collarbone fracture as requested by the Board in May 2013.  In this regard, although the requested examinations were obtained, no medical opinions from the examiner were requested.  As the AOJ has not completed the Board's development and recertified the issues back to the Board, those issues are not before the Board at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

Regrettably, a remand is necessary.  The Court held in the August 2014 Memorandum Decision that the Board failed to ensure compliance with the September 2012 JMR in that VA should determine every period of ACDUTRA and INACDUTRA served by the Appellant.  Therefore, a remand is necessary to determine all of the Appellant's periods of ACDUTRA and INACDUTRA, as well as to determine whether his complete service treatment records for all those periods have been obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate sources, to include, but not necessarily limited to, the National Personnel Records Center (NPRC), Records Management Center (RMC), and the Arkansas Army National Guard, in order to verify the specific dates of the Appellant's periods of ACDUTRA and INACDUTRA throughout his entire military service.  If necessary, the Appellant should be requested to provide any assistance.  All verified dates of service and all responses received should be documented and associated with the claims file.  

All outstanding service personnel records and service treatment records should also be obtained and associated with the claims file.  

If any such records are not available, the Appellant should be so informed in accordance with 38 C.F.R. § 3.159(e).  Notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Appellant has received for hypertension.  

If any such records identified by the Appellant are not available, he should be so informed in accordance with 38 C.F.R. § 3.159(e).  Notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  After completing any other development deemed necessary as a result of the results of the requested development, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Appellant and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




